 In the Matter ofROCKFORDDROP FORGE COMPANY,EMPLOYERandROCKFORDDIE SINKERS LODGE, INTERNATIONALDIE SINKERS CON-FERENCE,PETITIONERCase No. 13-R-3873.-Deoided March 31, 1947Messrs. Fyffe and Clarke, by Mr. A lbert J. Smith,of Chicago, Ill.,for the Employer.Messrs. J. G. Meinerand W.T. Lynch,of Cleveland, Ohio, for thePetitioner.Mr. P. L. Sieoniller,of Chicago, Ill., for the Machinists.Mr. A. J. Eberhardy,of Chicago, Ill., for the Blacksmiths.Mrs. Platonia P. Kaldes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on October 1, 1946, before Robert T. Drake, hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.At the hearing the InternationalAssociation of Machinists, District No. 101, herein called the Ma-chinists, moved to dismiss the proceedings on the grounds that : (1)the unit petitioned for is inappropriate, and (2) the question concern-ing representation had not been raised properly.The motion wasreferred to the Board. For the reasons hereinafter set forth the motionis hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF TIIE EMPLOYERRockford Drop Forge Company is an Illinois corporation engagedat Rockford, Illinois, in the manufacture and sale of drop forgingsused in the automotive and agricultural industries.The principal rawmaterials used by the Company in the manufacture of its products aresteel, coal, and oil.During the year 1945, approximately 25 percent73 N. L. R. B., No. 5.26 ROCKFORD DROP FORGE COMPANY27of such raw materials valued at approximately $750,000 was obtainedby the Company outside the State of Illinois.During the same year,more than 35 percent of the finished products of the Company valuedat approximately $2,000,000 was sold by the Company and shippedto points outside the State of Illinois.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization, claiming torepresent employees of the Employer.International Association of Machinists, District No. 101, hereincalled the Machinists, is a labor organization, claiming to representemployees of the Employer.InternationalBrotherhood of Blacksmiths, Drop Forgers andHelpers, herein called the Blacksmiths, is a labor organization affili-ated with the American Federation of Labor, claiming to representemployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn April 26, 1945, the Petitioner requested the Employerto recog-nize it as the exclusive representative of all employees of theEmployer's die room.On May 2, 1946, the Employer replied that it was "not in a positionto start negotiations" with the Petitioner because the employees whoserepresentation the Petitioner sought "are now represented by the Ma-chinists' Union, A. F. of L., in a joint contract with the Blacksmiths'Union."On June 17, 1946, the Petitioner filed a petition with theBoard seeking to represent "all employees working on dies or partof dies," upon which petition the Board decided not to take furtherproceedings.,On August 15, 1946, without making any further request to theEmployer for recognition, the Petitioner filed the petition here beingconsidered, in which it claims the appropriate unit to be one consistingof all employees in the Employer's machine, tool, and die shop.At the hearing the Machinists contended that, inasmuch as theunit now proposed by the Petitioner is different from that sought atthe time it requested the Employer for recognition in April 1945,1The Petition was docketed on the records of the Board as No 13-R-3711The RegionalDirector for the Thirteenth Region acting pursuant to Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 3. as amended,withdrewthe noticeof hearing oiigmally issued on that case and, pursuant to Article III, Section 4, of theaforesaid Rules and Regulations,the Petitioner appealed the decision of the RegionalDuector to the BoardOn September 30, 1946, the Board dismissed the appeal 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDand because the Petitioner had made no formal request for recogni-tion with respect to the unit now sought, no question concerningrepresentation had been raised.However, at the hearing, the Em-ployer opposed the propriety of the unit now sought and admittedthat if the Petitioner were to request recognition from it at this timeits answer would be the same as that it had given the Petitioner onMay 2, 1946.2 In any event, the filing of a petitionper seraises aquestion concerning representation.3Accordingly, we find no meritin the Machinists' contention.As hereinabove noted, the Employer's refusal to recognize thePetitioner is grounded, in part, upon the existence of a collectivebargaining contract covering the employees here involved.TheEmployer apparently claims that this contract bars a present deter-mination of representatives.The contract in question was executed by the Employer, the Ma-chinists, and the Blacksmiths on June 23, 1945. It was effectiveinitially until August 31, 1946, and thereafter, from year to year,unless notice to terminate, modify, or alter its terms was given byeither party at least 60 days prior to any expiration date.More than60 days prior to August 31, 1946,, the parties to the contract com-menced negotiations for a new agreement which had not yet been com-pleted at the time of the hearing.The parties have apparently beenoperating on a day-to-day basis under the terms of the 1945 agree-ment pending execution of a new contract.The negotiations for anew agreement rendered inoperative the automaticrenewal clauseof the 1945 contract and, at most, converted it to one of indefiniteduration.Accordingly, this contract cannot be considered to bar apresent determination of representatives .4We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn its petition, the Die Sinkers describes the unit of employees itseeks to represent as consisting of "all production and maintenanceemployees in the machine tool and die shop (the unit presentlybargained for by the [Machinists]) " excluding supervisory, clericaland all other employees.5At the hearing it sought, alternatively, aSeeMatter of Ethyl Corporation,67 N. L. R B. 1324,1325,Matter of Houston BlowPipe and Sheet Metal Works,53 '\ L R B 184, 1853Matter of East Texas Electra,SteelCompany,Inc ,72 N L R B 1144.° SeeMatter of Henry A Welker, d/b/a Welker Letter Company,67 N L.R. B 792, 794Matter of Hytron Radio&Electronics Corporation,66 N L R B 267, 269.b Included in the group primarily petitioned for ate coin and trim the sinkers,die sinkers,forge die finishers,electricians,firemen, laborers,machine repairmen,machine operators,oilers, saw operators,trim and coin die workers,welders, and watchmen. This is substan- ROCKFORD DROP FORGE COAIPANY29unit of "all employees working on dies or parts of dies."The Em-ployer, the Machinists, and the Blacksmiths (the latter two some-times being referred to herein as the Intervenors) contend that ahistory of collective bargaining on a plant-wide basis exists and thatthis history precludes a finding that any unit smaller than a plant-wide unit is possibly appropriate.Accordingly, they oppose thepropriety of either of the two units proposed by the Petitioner.The record reveals that in 1941, the Board, upon a petition filed bythe Blacksmiths, found that all employees of the Employer in the forge,forge repair, shear, heat treat, and trimming department, exclusiveof supervisory and clerical employees and the employees in the dieroom, die storage, electrical, shipping, and inspection department, con-stituted a unit appropriate for the purposes of collective bargaining,and that on June 9, 1941, following an election, the Blacksmiths wascertified by the Board as the exclusive representative of the employeesin this unit .13On July 28, 1944, the Blacksmiths filed a petition with the Boardseeking the further representation of all employees in the inspectionand shipping department of the Employer and on the same day theMachinists filed a petition seeking the representation of the'remainingemployees who, as is noted above, comprise in the main the grouppresently sought by the Petitioner.Two separate consent electionswere conducted on August 1, 1941,' as the result of which the aboveunions were designated as the exclusive representative of the group ofemployees each had petitioned for.The Blacksmiths and the Machinists have entered into joint con-tracts with the Employer since August 1941. In each of the contractsexecuted by the Employer and these unions, hours of employment, over-time rates, vacations, and other conditions of employment are set outgenerally for all employees; seniority, however, is on a departmentalbasis and there is no interchange of personnel except in cases of emer-gency.In the two most recent contracts entered into on, September 1,1942, and June 23, 1945, respectively, wage scales for each group ofemployees coming within the respective jurisdiction of each unionare set out in separate schedules.Negotiations for each contractentered into by the Intervenors were handled by separate bargainingcommittees of each union on behalf of the employees within their re-tially the same group of employees which designated the 'Machinists as its representative ina consent election conducted August 1, 1941, and which is currently represented by theMachinists in the respects hereinafter set forth.While it is not clear from the recordwhether all these employees ace in the machine, tool and die shop, it is undisputed that,with the possible exception of laborers, there are no other employees in the plant suni-larly classified0Matter of Rockford Drop Forge Company,31 N L R B 1537The Petitions in the foregoing consent election cases were designated on the recordsof the Board as 13-R-872 and 13-R-873, respectively. 30DECISIONSOF NATIONALLABOR RELATIONS BOARDspective jurisdictions, except for horizontal wage increases which werenegotiated by the unions jointly.8Grievances are similarly handledby each union on a separate basis for the employees within itsjurisdiction.The Intervenors thus have acted both jointly and severally in thecourse of their bargaining relations with the Employer.9 It is evi-dent, therefore, that the bargaining history does not preclude the estab-lishment of a separate unit for the Employees primarily sought by thePetitioner.-As the facts set forth above disclose, the unit primarilysought is a residual unit covering employees not contained in the bar-gaining unit found appropriate by the Board upon petition of theBlacksmiths in 1941.We have heretofore found such residual unitsto be appropriate for the purposes of collective bargaining as supple-ments to more homogeneously defined units.',No cogent reason hasbeen advanced, and none is disclosed by this record, for not findingsuch a unit appropriate in the present case.On the other hand, withrespect to the alternative unit sought, the Employer claimed, andthe evidence clearly showed, that employees who work on dies orparts of dies are but part of the group in the machine, tool and dieshop and cannot be properly segregated from that group for bar-gaining purposes.Accordingly, we find that all production and maintenance em-ployees of the Employer in the machine, tool and die shop, includingcoin and trim die sinkers, die sinkers, coin and trim die makers, forgedie finishers, machine repairmen, machine operators, saw operators,welders, electricians, firemen, watchmen, and laborers '12 but excludingclerical employees and all supervisory employees having authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.The two intervening unions aie piesently negotiating with the Employer on a separatebasis°On one occasion a grievance of emplol ces under the jurisdiction of the Blacksmithsresulted in the latter's calling a strikeIt is not clear from the record whether theMachinists voluntarily joined the strike or whethei thev did not work because they respectedthe picket line established by the Blacksmiths.The Machinists represented the latter tobe the case to the Illinois Department of Labor for the purpose of obtaining compensationbenefitsThe Illinois Department of Labor ruled against them upon findings that theyacted jointly with the Blacksmiths in all matters including the particular labor disputeinvolved.while these findings are persuasive of the joint action by these two unions, theyare not conclusiveWe note that the Regional War Labor Board treated the two unionsseparately in awarding maintenance of membership to one while refusing to award it to theother10Matter of Austin-Western Company,67 N. L R B 692, 695 ,Matter of Struthers-WellsCorporation.59 N L.R B 454, 45811SeeMatter of Pepeekeo Sugar Company, et al ,59 N L R B 1532, 1541 ,Matter ofGeneral Electric Company/, 54 N LR B. 1299, 1301.12 See footnote 4,supra ROCKFORD DROP FORGECOMPANYDIRECTION OF ELECTION 1331As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Rockford Drop Forge Com-pany, Rockford, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules and Reg-ulations-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by Rockford Die Sinkers Lodge, International Die SinkersConference, or by International Association of Machinists, DistrictNo. 101, for the purposes of collective bargaining, or by neither 14CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election."Any participant in the election herein may, upon its prompt request to and approvalthei eof by the Regional Director,have its name removed from the ballot.14The Blacksmiths has no interest in the unit found, nor has it sought to be placedon the ballot.739926-47-vol. 73-4